Citation Nr: 1308598	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a fracture of the right fifth finger at the metacarpal bone, and, if so, whether service connection may be granted.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a dermatological disorder, to include a skin rash and dermatitis, and, if so, whether service connection may be granted.  

3.  Entitlement to an increased evaluation for residuals of a hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder, to include an adjustment disorder.  

5.  Entitlement to a compensable evaluation for bilateral hearing loss. 

6.  Entitlement to service connection for a right thumb disorder.

7.  Entitlement to service connection for undiagnosed illness claimed as Gulf War Syndrome.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to service connection for a spastic colon, also claimed as irritable bowel syndrome.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for asthma.  

12.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from December 1988 to October 1992, to include a tour of duty in the Southwest Asia theatre of operations.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating actions dated in August 2008, January 2009 rating decisions issued by the Seattle, Washington, Regional Office (RO) and rating decisions dated in December 2010, and July 2011 issued by the RO in San Diego, California.
	
In September 2010, the appellant proffered testimony before an RO Hearing Officer.  A transcript of that hearing was prepared and has been included in the claims folder for review.  The appellant originally asked that he be given the opportunity to provide testimony before a Board Veterans Law Judge (VLJ) in person hearing or via a videoconference hearing.  Such a hearing was scheduled; however, the appellant, through his private attorney, subsequently withdrew his request for said hearing.  As such, the Board may continue with its review of the appellant's claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ or hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the RO Hearing Officer elicited testimony designed to bring out the facts necessary to substantiate the appeal.  Additionally, this RO Hearing Officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2012) or identified any prejudice in the conduct of the RO hearing.  As such, the Board finds that, consistent with Bryant, the RO Hearing Officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The issue of entitlement to a TDIU will be discussed below, and has been added to the front cover of this action in accordance with pronouncements of the United States Court of Appeals for Veterans Claims, hereinafter the Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for a spastic colon, claimed as irritable bowel syndrome, the residuals of a fracture of the right fifth finger at the metacarpal bone, and a dermatological disability, along with the issues involving disability ratings for a hiatal hernia with GERD, an acquired psychiatric disorder, bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the RO.


FINDINGS OF FACTS

1.  In March 2001, the RO denied the appellant's claim of entitlement to service connection for the residuals of a fracture of the right fifth finger at the metacarpal bone.  The appellant did not request reconsideration or appeal the RO's action, and no new and material evidence was received within one year of that action.  

2.  The evidence received since the RO's action of March 2001 is not duplicative or cumulative of evidence previously of record and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the appellant's claim for entitlement to service connection for the residuals of a fracture of the right fifth finger at the metacarpal bone.  

3.  In September 2004, the RO denied the appellants claim of entitlement to service connection for a dermatological disorder, to include a skin rash and dermatitis.  The appellant did not request reconsideration or appeal the RO's action, and no new and material evidence was received within one year of that action.  

4.  The evidence received since the RO's action of September 2004 is not duplicative or cumulative of evidence previously of record and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the appellant's claim for entitlement to service connection for a dermatological disorder, to include a skin rash and dermatitis.  

5.  While on active duty, the appellant was not diagnosed with or receive treatment for sinusitis or asthma.  

6.  Post-service medical treatment records fail to show that the appellant has been diagnosed with chronic sinusitis or asthma.  

7.  While on active duty, the appellant was stationed in the Persian Gulf War theatre-of-operations, and as such, he is considered a Persian War Veteran.  

8.  A VA doctor has definitively concluded that the appellant does not have any undiagnosed illnesses that may be due to the Veteran's service in Southwest Asia

9.  The appellant has not been diagnosed with or treated for chronic fatigue syndrome.  

10.  While the service medical treatment records indicate that the appellant suffered a soft tissue injury to the right thumb and index finger, post-service medical records do not show findings indicative of a permanent disability of the right thumb.  Moreover, the post-service medical records are negative for any treatment for or complaints involving the right thumb.  



CONCLUSIONS OF LAW

1.  The March 2001 RO's decision denying entitlement to service connection for the residuals of a fracture of the right fifth finger at the metacarpal bone is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  New and material evidence has been received, and the claim of entitlement to service connection for the residuals of a fracture of the right fifth finger at the metacarpal bone is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012). 

3.  The September 2004 RO decision denying entitlement to service connection for a dermatological disorder, to include a skin rash and dermatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  New and material evidence has been received, and the claim of entitlement to service connection for a dermatological disorder, to include a skin rash and dermatitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012). 

5.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

6.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

7.  The criteria for entitlement to service connection for an undiagnosed illness has  not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2012).

8.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2012).

9.  The criteria for entitlement to service connection for residuals of a right thumb injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

The appellant has come before the VA asking that his previously denied claims involving the skin and the right fifth finger be reopened.  To support his claim, he has submitted written documents along with testimony and miscellaneous treatment records.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is reopening the claim for service connection for a skin disorder and a right fifth finger fracture residuals.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

As will be detailed below, the appellant's claims involving entitlement to service connection for a right fifth finger disability and a skin disorder have been previously denied.  As a result, service connection for these disorders may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers. Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2012).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

A.  Fracture of the Right Fifth Finger

In October of 2000, approximately eight years after the appellant was discharged from the Marine Corps, he submitted a claim of entitlement to service connection for residuals of a fracture of the right fifth finger.  The appellant asserted that while he was in service, he fractured the finger and had to wear a cast for a number of weeks.  Since service, the finger has continued to bother him.  Although he was not very specific, it appears that his symptoms include stiffness, along with occasional radiating pain.  

Following the submission of the claim, the appellant underwent an examination of the hand.  X-ray films were produced that were negative for any findings suggestive of a previous fracture or arthritis.  Physical examination of the hand also produced negative findings.  

In March 2001, the claim was denied.  The RO acknowledged that the appellant had injured his right fifth finger while on active duty.  However, because he was not exhibiting symptoms and manifestations of an actual disability of the right fifth finger, service connection was denied.  

The appellant was notified of the RO's March 2001 rating action that denied his claim for benefits.  He did not appeal that action nor was any new and material evidence concerning the right finger received by the RO within one year of the rating action.  As such, that rating action became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2012).

The RO's denial of service connection was based on a review of the appellant's service treatment records, his service personnel records, a VA examination of January 2001, and the application for benefits.  Since then, the appellant has submitted his own written statements and has provided testimony before an RO Hearing Officer.  During his hearing, he discussed what he believed was misalignment of the knuckle/joint of the little finger.  He further described weakness of the small finger and the inability to properly hold certain items because the finger would cramp.  

The additional evidence is new as it was not of record at the time of the March 2001 rating decision.  It is not cumulative in that it possibly substantiates a previously unestablished fact - that the appellant has a disability of the right fifth finger that now produces symptoms and manifestations suggestive of a permanent disability.  Hence, the Board finds that this evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue of service connection for the residuals of a fracture of the right fifth finger is reopened.

Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence. 

B.  Dermatological Disorder - Skin Rash and/or Dermatitis

The appellant also previously submitted a claim of service connection for a dermatological disorder, to include a skin rash and/or dermatitis.  He furnished a statement written by a friend, who noted that while the appellant was on active duty he seemed to suffer from various rashes on his body.  A medical examination was scheduled in order to obtain additional information about the claimed skin disorder.  Unfortunately, the appellant did not report for the examination and the claim was forwarded to the RO for review.  

The RO then issued a rating decision in September 2004.  In that action, the RO denied service connection as there was no medical evidence of record showing that the appellant was suffering from a dermatological disorder that was caused by or the result of or due to his military service or any incidents therein.  The appellant was notified of this action but he did not appeal that action, nor was new and material presented within one year of that determination pursuant to 38 C.F.R. § 3.156(b).  The decision thus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

Since the September 2004 denial, the appellant has submitted his own written statements, along with previously proffered private medical records showing treatment for a dermatological disorder.  

The additional lay statements are new as they were not of record at the time of the September 2004 decision.  They are not cumulative in that they possibly substantiate a previously unestablished fact - that the appellant has a skin disability, variously characterized, for which he has received treatment.  Hence, after liberally construing the statements provided by the appellant, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving service connection for a skin disability is reopened.

Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence. 

II.  Service Connection

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the issues involving undiagnosed illnesses, chronic fatigue syndrome, sinusitis, and asthma, VA satisfied its duty to notify by means of letters sent to the appellant from the agency of original jurisdiction (AOJ) in December 2008 and March 2011.  These letters informed the appellant what evidence was required to prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The information provided also notified the appellant how a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded, in compliance with Dingess.  Accordingly, no further development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist.  In this instance, the VA obtained the medical treatment records identified as relevant by the appellant and those other records that the VA was made aware thereof.  VA also has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record indicates that, with respect to the issues involving chronic fatigue syndrome and undiagnosed illnesses due to Gulf War Syndrome, the appellant has undergone VA examinations and the results of those examinations are of record.  More importantly, the appellant's claim file has been reviewed by a medical care provider who has provided an opinion concerning the appellant's claimed and purported disorders.  Those opinions are also of record.  The Board finds that the examinations and the subsequent opinions are adequate for the Board to render an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As noted above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Nevertheless, with respect to the issues involving sinusitis and asthma, the Board finds that a VA examination is not necessary to determine whether they are related to his period of honorable service as the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

The service treatment records do not show that the appellant was treated for either sinusitis or asthma.  Moreover, since filing his claim for benefits, the appellant has not provided any medical evidence suggesting that any current sinusitis or asthma is possibly associated with service.  Accordingly, VA examinations are not warranted.  In light of these findings, the prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court. 

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant availed himself to this option and did provide testimony before an RO Hearing Officer with respect to some of his claims.  He did not request another RO hearing and he subsequently cancelled his appointment to provide testimony before the Board on the issues now before it.  It is clear that VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Because proper notice has been provided to the appellant and the VA has obtained any needed medical information required for the processing of the appellant's claim, there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby 

B.  Laws and Regulations - Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2012), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For VA purposes, the term "Persian Gulf veteran" means an appellant who served on active military, naval, or air service in the Southwest Asia theatre of operations during Operation Desert Shield/Storm.  The theatre of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 U.S.C.A. § 1117(d), (f) (West 2002); 38 C.F.R. § 3.317(d) (2012).

For appellants who served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2012).  Objective indications of chronic disability resulting from undiagnosed illness must be manifest to a degree of 10 percent either during active military service in Southwest Asia or no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i) (2012). 

For the purposes of § 3.317(a)(1) (2012), "signs" or "symptoms" which may be manifestations of an undiagnosed illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) (2012).

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the appellant's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2012).

In the present case, the appellant served in Southwest Asia during Operation Desert Shield/Storm.  He was awarded the Kuwait Liberation Medal and the Southwest Asia Service Medal.  Thus, as he served in the Southwest Asia theatre of operations during the Persian Gulf War, the appellant is considered to be a "Persian Gulf War veteran." 

C.  Facts and Discussion

i.  Sinusitis

The appellant seeks service connection for sinusitis.  He maintains that as a result of his service in the Persian Gulf War theatre-of-operations, he developed sinusitis.  In support of his assertions, the appellant has provided written statements.  

A review of the service treatment records fails to show any manifestations, complaints, or diagnoses referable to a sinus condition during active service.  When the appellant underwent a VA General Medical Examination in January 2001 and January 2009, he did not complain of any disability, disease, or disorder related to the sinuses.  A recent VA medical record of treatment, dated August 24, 2011, is negative for any complaints involving the sinuses.  Moreover, when the appellant was examined, a sinus disability was not diagnosed.  Rather, the nose, throat and nostrils were deemed to be normal.  There was no inflammation of either the nose or throat, and there was no discharge or exudates of either area.  In other words, while the appellant has claimed that he now suffers from sinusitis, a review of the service and post-service medical treatment records fails to confirm either treatment for or a diagnosis of sinusitis.  

Although the appellant intimated that additional information would be forthcoming concerning his purported sinusitis disorder, he has not provided any competent medical evidence to show that he currently has sinusitis or some kind of sinus disorder or disease.  In this case, a verifiable diagnosis of sinusitis has not been given or obtained or sustained.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from a disability of the sinuses related to or caused by his military service or the result of a service-connected disorder.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from sinusitis, related to his military service, and service connection is not warranted. 

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from sinusitis is that of the appellant and endorsed by the accredited representative.  However, the Board finds that the generalized statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service and any incident that may have occurred therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a possible nasal condition that he believes to be sinusitis.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations such that he suffers from a runny nose or has headaches or pain in the sinus area.  He is not competent to provide complex medical opinions regarding the etiology or, more importantly, the actual existence of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient to establish disability in this case. 

Again, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a black eye or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic sinus pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He is capable of claiming that he has nasal or sinus-like symptoms problems; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability.  He has not shown, nor has the medical evidence suggested, that he now suffers from a sinus disorder or sinusitis.  Absent this proof, he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist). 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2012).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for sinusitis, and his claim must be denied. 

ii.  Asthma

The appellant also avers that he now suffers from asthma that he contends is the result of his military service.  Notwithstanding his assertions, the appellant's service medical records fails to reveal any findings for, complaints of, or diagnoses suggestive of any asthma condition or disorder.  

The Board has reviewed the appellant's post-service private and VA medical records.  These records are silent for any treatment regarding chronic asthma.  The claims folder also contains various VA examinations since 2001.  Those examination reports have been consistently negative for any findings, diagnostic tests, provisional impressions, or diagnoses of asthma or an asthma-like respiratory disorder.  

As in the case involving the appellant's claim for service connection for sinusitis, a verifiable diagnosis of asthma or an asthma-like condition has not been given or obtained or provided.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is not sufficient evidence to place the evidence in equipoise as to whether the appellant suffers from a pulmonary disability classified as asthma related to or caused by his military service or the result of a service-connected disorder.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from asthma, related to his military service, and service connection is not warranted.  Again, the lay evidence has been considered but, for the reasons discussed at length above, does not enable a grant of service connection here.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for asthma, and his claim must be denied. 

iii.  Undiagnosed Illnesses Due to Gulf War Syndrome

Sixteen years after the appellant was discharged from service, he submitted a claim for entitlement to service connection for undiagnosed illnesses due to Gulf War Syndrome.  In his February 2008 request for benefits, the appellant averred that he suffered from a lack of concentration and attention, memory loss, headaches, joint aches, muscle aches, chest pain, and nervous shakes.  

Following his request for benefits, the appellant underwent a VA General Medical Gulf War Examination in January 2009.  The doctor examined the appellant and then wrote that the appellant's "presumptive diagnosis" was that of obstructive sleep apnea with no evidence of undiagnosed illnesses.  Subsequently, in September 2010, the appellant provided testimony before an RO Hearing Officer in which he once again described what he believed to be symptoms and manifestations of undiagnosed illnesses.  He did not, however, proffer any medical evidence showing that he had been found to have undiagnosed illnesses related to Gulf War Syndrome.  

Since that time, the appellant has continued to claim that he has several undiagnosed illnesses that he attributes to his service in the Persian Gulf theatre-of-operations.  While the appellant has made those assertions, the medical evidence of record, do not support his assertions.  In other words, the medical records do not show treatment for any undiagnosed illnesses and those same records do not reveal a diagnosis or a provisional assessment of any undiagnosed illness.  

To review, while the appellant has averred that he has suffered from a lack of concentration and attention, memory loss, headaches, joint aches, muscle aches, chest pain, and nervous shakes, the medical evidence of record has not supported these assertions.  When examined, none of these symptoms have been noted or discovered.  None of these purported underlying manifestations have been observed or corroborated.  

A current disability is required to establish service connection on a direct basis; alternatively, if an appellant is seeking service connection based upon 38 C.F.R. § 3.317 (2012), the symptoms and manifestations claimed to be the product of an undiagnosed illness must actually exist.  In this instance, none of the complained items such as memory loss, headaches, joint aches, muscles aches, chest pain, and nervous shakes have been objectively noted, reported, observed, or diagnosed on examination.  Neither the private or VA medical records confirm the presence of any of the complained of symptoms and manifestations.  Absent clinical evidence indicative of undiagnosed illnesses manifested by any of these symptoms, the Board finds that the service connection under the provisions of 38 C.F.R. § 3.317 (2012) is not established.  Moreover, in the absence of a current disability manifested by the claimed symptoms and manifestations, service connection may not be granted on a direct basis.  

The Board has considered the appellant's assertions that he suffers from various symptoms and manifestations that he attributes to his service during the first Persian Gulf War.  The appellant is competent, as a lay person, to report symptoms of which he has personal knowledge, and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  

To determine whether the appellant's lay statements are sufficient to establish a diagnosis in this case, the Board has considered Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In this case, none of the elements set forth in Jandreau have been satisfied and thus, despite the lay evidence of record, there is no basis for a finding of current disability such as to establish service connection.

Once again, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability, classified as an undiagnosed illness, that might be the result of his military service.  He has not shown nor has the medical evidence suggested that he now suffers from undiagnosed illnesses due to Gulf War Syndrome.  Absent this proof, he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist). 

For the foregoing reasons, the appellant's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


iv.  Chronic Fatigue Syndrome

The appellant further contends that he now suffers from chronic fatigue syndrome.  In the matter before the Board, the service treatment records are negative for treatment or complaints involving chronic fatigue syndrome.  Moreover, the appellant's post-service medical treatment records and VA medical examinations are also silent for any treatment for, complaints of, or diagnoses indicating chronic fatigue syndrome.  

Again, the appellant has argued that he currently suffers from chronic fatigue syndrome that may be related to service, including as being an undiagnosed illnesses resulting from exposure to, various substances during his period of service in the Persian Gulf War.  However, at present, there exists no persuasive evidence that the appellant does, in fact, suffer from chronic fatigue syndrome including as due to an undiagnosed illness.  As noted, the record is devoid of any evidence whatsoever of chronic fatigue syndrome.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

When evaluating the appellant's claim for benefits, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477  (Fed. Cir. 1997).  In that regard, and as noted above, the appellant, over the course of this appeal, has continued to claim that he suffers from chronic fatigue syndrome and he has attributed this purported disorder to service or to his service in the Persian Gulf War.  However, copious service and post-service treatment records show no evidence of chronic fatigue syndrome.  Despite numerous examinations of the appellant, there exists no evidence that, at any time during the appellant's period of active service, or since that time, he received either a diagnosis of or treatment for chronic fatigue syndrome.  Significantly, the appellant, as a layperson, is not competent to create the requisite causal nexus for his claimed disability and more importantly, he is medical unqualified to diagnosis a disorder which has not been found to exist.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training or education, none of which the appellant has.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, the factors under which lay evidence could establish a current diagnosis, as set forth in Jandreau, have not been met here.  

Additionally, while the appellant may aver that he suffers from "fatigue," there are no objective indications of a qualifying chronic disability.  That is, there are no medical signs to support the appellant's complaints.  Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3) (2012).  

While the appellant may complain of feeling tired, there is no evidence to show that he has an actual disability manifested by fatigue.  For example, the appellant is not anemic, and his blood work has been normal.  Moreover, there has been no demonstrated functional impairment due to his fatigue.  

Additionally, even if the evidence could be favorably construed so as to find that the appellant has a chronic disability manifested by fatigue, there is no evidence that the severity of any such disability has been found to a degree of 10 percent or more.  In this regard, the appellant's fatigue would be rated by analogy to chronic fatigue syndrome.  See 38 C.F.R. Part 4, Diagnostic Code 6354 (2012).  In order to warrant a 10 percent rating, the evidence must show debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year or; symptoms controlled by continuous medication.  The note to this code provides that for the purpose of evaluating this disability the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  The evidence of record fails to demonstrate this level of severity.  As a 10 percent rating would not be warranted for any disability manifested by fatigue, the appellant's claim would also fail on this basis under 38 C.F.R. § 3.317 (2012).

In sum, the reported symptoms of fatigue are not considered a chronic disability because there are no objective signs to support a finding that the appellant suffers from fatigue.  Also, a medical professional has not deemed the appellant's complaints of fatigue to be a chronically disabling symptom or condition.  While he may feel chronically tired, there is simply no objective indication that the appellant has chronic fatigue syndrome, diagnosed or undiagnosed based on the evidence of record.  None was shown during service, and none is shown currently.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of probative evidence of a current disability for symptoms of a chronic disability manifested by fatigue or labeled as chronic fatigue syndrome at some point during the course of the appeal, service connection cannot be granted for that disorder under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303 (2012). 

Further, the appellant's fatigue has been explained by his lack of sleep attributable to his service-connected acquired psychiatric disorder.  See October 2010 VA examination report.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the appellant's psychiatric symptomatology has been evaluated as part of his service-connected acquired psychiatric disorder, to grant him service connection for fatigue as a separate disability secondary to the service-connected mental disorder would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2012). 

Based on the aforementioned, service connection for chronic fatigue syndrome must be denied. 

v.  Right Thumb Disorder

The remaining issue for appellate consideration at this time is entitlement to service connection for a right thumb disorder.  The appellant believes that he now has a right thumb disorder that began in or was caused by or the result of his military service.  The appellant's service treatment records show that he sustained a right hand injury in February 1989 while attending basic training.  The service treatment record reports that the webbing between the thumb and index finger of the right hand had been injured.  A soft tissue injury was diagnosed but the appellant was returned to full duty.  The remaining service records are negative for any complaints or treatment for a right thumb disability.  Additionally, on the appellant's end-of-service medical examination, there was no mention of a chronic disability affecting the thumb of the right hand.  
 
Approximately nineteen years after his initial injury, the appellant filed a claim for VA compensation benefits with respect to his right thumb.  The record does not show that he filed a claim for benefits within one year after his discharge from service.  The post-service record contains numerous VA medical examinations and reports of treatment for various disorders through VA and private medical care providers.  None of these reports and records show that the appellant sought treatment for a right thumb disorder.  Moreover, these same records and reports are silent for a diagnosis of a right thumb disability.  

Nevertheless, the appellant has intimated that he has a thumb disorder that produces pain and discomfort.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etcetera), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2012).  A determination as to whether medical evidence is needed to demonstrate that a appellant presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the service member's present condition (e.g., whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Hence, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, both medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Turning to the case now before the Board, the service treatment records reflect that the appellant suffered an injury to the hand in the location of the right thumb and index finger in 1989.  Such an injury was classified as a soft tissue injury.  Nevertheless, the remaining service treatment records along with the separation examination do not show any complaints or findings indicative of a chronic disability of the right thumb.  The appellant's post-service medical records are similarly unremarkable for any complaints, treatment, or diagnoses referable to a right thumb disability.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence). 

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the fact that the appellant did not raise any relevant complaints for so long after service tends to refute the notion that he has experienced continuous symptoms like pain and discomfort since this claimed trauma in service.
Indeed, in 2000 he claimed service connection for a number of disabilities, but did not expressly claim a right thumb disability at that time.  Had he then been suffering right thumb symptoms it would be reasonable to expect that he would have included them in his claim in 2000.  

Additionally, the appellant has only described the symptom of pain and discomfort associated with his right thumb.  He has not claimed that he has restricted movement of the thumb nor has he indicated that he has received repeated treatment for a right thumb disorder since leaving service.  In this regard, the absence of any complaints specifically referable to his right thumb in his post-service treatment records or the various VA examination reports is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability that might be the result of the injury he suffered from while on active duty.  He has not shown, nor has the medical evidence suggested, that he now suffers from a ratable disability of the right thumb.  Absent this proof, he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist). 

To the extent that the appellant argues that he suffers from pain and discomfort of the thumb of the right hand, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Without this required proof that he at least has this claimed disorder, this claim necessarily fails.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.  Accordingly, because the appellant does not have a current ratable disability, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that he now suffers from a right thumb disability that is related to service.  There is not an approximate balance of evidence.  Thus, the claim must be denied. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for the residuals of a fracture of the right fifth finger at the metacarpal bone is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a dermatological disorder, to include a skin rash and dermatitis is granted.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for asthma is denied.   

Entitlement to service connection for undiagnosed illnesses due to Gulf War Syndrome is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a right thumb disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  

The appellant seeks higher disability evaluations for the following disabilities and disorders:  residuals of a hiatal hernia with GERD, an acquired psychiatric disorder, and bilateral hearing loss.  The record reflects that he underwent compensation examinations for all three disorders in October 2010.  Since that time, he has submitted written statements suggesting that these disorders have become more disabling since the October 2010 examinations.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Court has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity). Hence, the Board is of the opinion another VA examination should be scheduled to determine the current extent of symptomatology and status of the service-connected hearing loss, GERD/hiatal hernia, and psychiatric disorder.  

With respect to the psychiatric claim, the appellant has most recently submitted private medical evidence that suggests that he may also be experiencing the symptoms and manifestations produced by posttraumatic stress disorder (PTSD).  The RO has not addressed whether PTSD is a component of the service-connected disability.  Thus, upon examination it should be determined whether such PTSD, if found, relates to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) and Mittleider v. West, 11 Vet. App. 181 (1998).

As previously indicated in the Decision portion of this action, the Board has reopened the claim of entitlement to service connection for a skin disorder and for the residuals of a fracture of the right fifth finger.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  A VA examiner has not commented on the assertions made by the appellant; i.e., that he now has a skin disorder affecting various parts of his body that is the result of or may be related to his service.  A VA examiner has also not had the opportunity to confirm the presence of a right fifth finger disability that may be related to an injury that occurred while the appellant was on active duty.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such examinations should be afforded. 

The appellant further seeks service connection for a spastic colon also claimed as irritable bowel syndrome.  He is service-connected for residuals of hiatal hernia repair with gastroesophageal reflux disease or GERD.  It is unclear from the available medical evidence of record whether there is any relationship between the two disabilities.  That is, the medical evidence does not reveal whether the appellant's purported irritable bowel syndrome or spastic colon is related to or secondary to his service-connected hiatal hernia repair residuals with GERD, or whether the service-connected disorder aggravates the nonservice-connected disorder.  Therefore the claim should be remanded so that this information may be obtained.  

As the case is being remanded, the appellant should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal.  Moreover, all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, a review of the claims folder shows that the appellant's VA medical treatment records or examination reports from prior to the examinations of October 2010 appear to have been obtained and included in the claims folder.  However, any records that may have been accomplished and/or prepared since that time have not been included in the file for review.  Therefore, all the appellant's VA and private treatment records dated since June 2010 should be obtained and associated with the claims file. 

Moreover, the appellant, through his written statements to the Board, seeks a total disability evaluation based on individual unemployability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, a liberal reading of the record indicates that the issue of entitlement to a TDIU has been raised and as such, a determination must also be made with respect to this claim. 

Therefore, on remand, the appellant should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO for the following development: 

1.  The RO must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2012) are fully complied with and satisfied as to the issues now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.  The RO must ensure that it provides to the appellant VCAA notice on the issue of entitlement to a TDIU along with the information as to how he may prevail on his claim for benefits.  

2.  The RO should contact the appellant and ask that he furnish signed authorizations for release to the VA of government and private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2012). 

3.  The RO should make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected and nonservice-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities taken alone or together, and without consideration of any nonservice-connected disabilities prevent the appellant from being gainfully employed.  The examiner should ascertain and confirm the appellant's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the appellant has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders at any period during the appeal. 

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the appellant's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability.  

4.  After all of the appellant's private and VA medical records have been obtained and included in the claims folder for review, the RO should schedule the appellant for a VA audiologic examination.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.  The examiner should address whether the condition has any effect on appellant's ability to work and should identify the impairments in daily life caused by the hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must provide a rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. 

5.  After all of the appellant's medical records have been obtained and included in the claims file, the RO shall afford the appellant an appropriate VA examination by an examiner, who, if possible, has not previously examined him.  The examiner should comment on the severity of the service-connected psychiatric disorder.  If possible, the examination should be accomplished by a psychiatrist or an experienced clinical psychologist.  The claims file must be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

A comprehensive clinical history should be obtained.  The examination report must include discussions of the appellant's documented medical history and assertions.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected psychiatric disorder and which symptoms are produced by a nonservice-connected mental condition.  The examiner is also asked to comment on the impact of the claimed increase in severity of the appellant's mental disorder, if any, on his employment and activities of daily life. 

Additionally, the examiner should express an opinion as to whether the appellant now suffers from posttraumatic stress disorder (PTSD) along with his other diagnosed psychiatric disorders, and if so, whether the PTSD is the result of his military service or as been aggravated by his service-connected acquired psychiatric disorder.  To the extent possible, the examiner should also specifically differentiate the symptoms and manifestations that have been produced by the appellant's service-connected acquired psychiatric disorder and any other psychiatric disorder, to include PTSD, that the appellant is now found to suffer therefrom.  

A complete rationale for any opinion expressed should be provided and included in the claims folder for future review.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

6.  After all of the appellant's medical records have been associated with his claims file, the RO should arrange for a gastrointestinal and abdominal examination of the appellant in order to determine whether he now suffers from a hiatal hernia.  The examiner is also to gauge the severity of the appellant's service-connected GERD and determine whether there is any relation or cause and effect between the service-connected hiatal hernia with GERD and the spastic colon/irritable bowel syndrome.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.

With respect to the issue involving an increased evaluation for hiatal hernia repair with GERD, the examiner is asked to express an opinion as to whether the appellant now has a hiatal hernia and whether, in order to reduce it, the appellant must undergo surgery.  The examiner should further delineate the symptoms and manifestations, along with the severity thereof, produced by his GERD.  Finally, the examiner must opine whether the appellant now suffers from a spastic colon to include irritable bowel syndrome, and if so, whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, or whether the disability is secondary to the appellant's service-connected hiatal hernia repair with GERD, or whether the disability is aggravated by the appellant's service-connected hiatal hernia repair with GERD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the report, the appropriate examiner must specifically discuss the appellant's contentions that he now suffers from a spastic colon or irritable bowel syndrome that began in or was caused by service, or is secondary to a service-connected disorder, or has been aggravated by a service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related or not secondary to a service-connected disability or was aggravated by a service-connected disability, the examiner must explain in detail the reasoning behind this determination.

7.  After all of the appellant's medical records have been obtained and included in the claims folder, the RO should arrange for an examination by a VA doctor in order to identify any residuals of a fracture of the right fifth finger at the metacarpal bone.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to opine whether the appellant now suffers from residuals of a fracture of the right fifth finger at the metacarpal bone, and if so, whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or to a service-connected disability.  The examiner should also opine whether any residuals have been aggravated by a service-connected disability.

The examiner should specifically discuss the appellant's assertions that since the in-service injury, he has slowly lost feeling and strength in the finger and that the condition affects his ability to hold items and form a fist.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  Again, in the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant does not have a disability of the right fifth finger, he or she must explain in detail the reasoning behind this determination. 

8.  After all of the appellant's medical records have been obtained and included in the claims folder, the RO should arrange for the appellant to be examined by a VA doctor in order to determine whether the appellant now suffers from a dermatological disorder, to include a skin rash and dermatitis.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to express an opinion as to whether the appellant now suffers from a dermatological disorder, to include a skin rash and dermatitis, and if so, whether such disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or to a service-connected disability.  The examiner should also opine whether any residuals have been aggravated by a service-connected disability.  The examiner should further opine whether any identified skin disorder is secondary to or was caused by the appellant's service in the Persian Gulf theatre-of-operations where he may have been exposed to environmental/chemical hazards.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  Again, in the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claim skin disorder is not service-related, the examiner must explain in detail the reasoning behind this determination. 
 
9.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the specific report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After conducting all additional development requested, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The RO is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular considerations, that the RO must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


